Title: To Thomas Jefferson from Thomas S. A. Matthews, 20 September 1823
From: Matthews, Thomas S. A.
To: Jefferson, Thomas

Dear Sir,  Charleston September the 20th 1823I would very gladly have your opinion on a subject which I shall lay before you, though I have been almost afraid that on account of your great age and bodily infirmity you would scarcely take it upon yourself to give me an answer.—The question on which I wish your opinion is whether a Chronometer which will keep time with the sun on every day in the year will be valuable or  not.It is so constructed as to run exactly even with the  earth in its course round the sun, the machinery is by no means complicated being such as can be easily comprehended by  almost any mechanic.I believe there has never been one made heretofore that would agree with the sun more than four days in the yearmine will agree with it every day in the year—If you find it convenient to give me an answer you will please direct your letter to Charleston Kanawha Court House VirginiaYours with respectful sentiments and friendly regardThos S. A. Matthews